— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered May 19, 1981, convicting him of rape in the first degree, robbery in the first degree and robbery in the second degree (two counts), criminal possession of a weapon in the second degree and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s conviction beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief and those challenging the propriety of his sentence and find them to be without merit (see, People v Ray, 96 AD2d 763, lv denied 60 NY2d 707; People v Stokes, 118 AD2d 670, lv denied 68 NY2d 672). Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.